DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (US 9,693,623).
Regarding claim 1, Bryant discloses a firearm support system 10 (carrier 10 is for holding portable devices, e.g. tools, small appliances, or the like, col. 1 lines 21-26, and is considered capable of supporting a firearm to the degree claimed), comprising: a receiver body 12 comprising an upper wall 36 (noting that the claims do not define the upper wall in relation to any other part of the support system and therefore wall 36 can be considered an “upper wall” if so oriented) comprising a strap slot 34; and a strap 22 carried by a strap bar 46, the strap being configured for passage through the strap slot and the strap bar being received within the strap slot while at least a portion of the strap is also received within the strap slot (see Figure 3); wherein the strap extends from the strap bar across substantially an entire .
Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. Applicant argues that Bryant does not disclose that the strap extends from the strap bar across substantially an entire length of the receiver body less a length of the strap bar. However, this limitation essentially only defines the length of the strap as being capable of extending across substantially an entire length of the receiver body. As shown in Figure 4 of Bryant, strap 22 has a length that is substantially the same as the length of the receiver body. Furthermore, it is adjustably positioned/secured between straps 20/21 such that is can be moved up to extend across the entire length of the receiver body to the degree presently claimed (e.g. top end 52 can be positioned flush with the horizontal strap edge at lead lines 22/28 shown in Figure 4 to thereby extend across the entire receiver body). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/COREY N SKURDAL/Primary Examiner, Art Unit 3734